Citation Nr: 0209335	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  99-03 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1. Entitlement to service connection for varicose veins.

2. Entitlement to service connection for bursitis of the 
right hip.

3. Entitlement to service connection for hemorrhoids.  

4. Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral 
defective hearing.  

5. Entitlement to a compensable rating for an umbilical 
hernia.  

6. Entitlement to an evaluation in excess of 10 percent for 
ankylosing spondylitis, osteoarthritis and the thoracic 
and lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1963 to 
September 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the RO that 
denied service connection for residuals of a right shoulder 
injury, hemorrhoids, varicose veins, and right hip bursitis, 
found that no new and material evidence had been submitted to 
reopen claims of service connection for bilateral defective 
hearing and bilateral patellofemoral arthritis, and denied 
increased ratings for an umbilical hernia, gout, and 
ankylosing spondylitis, osteoarthritis, and degenerative disc 
disease of the lumbar and thoracic spinal segments.  In this 
rating action the RO granted service connection for a left 
wrist disorder and assigned a 10 percent rating for that 
disability, effective April 21, 1997.  

In his January 1999 notice of disagreement, the veteran 
requested a personal hearing before a hearing officer at the 
RO.  However, in his February 1999 substantive appeal (VA 
Form 9), the veteran withdrew his request for a personal 
hearing.  

In an August 2000 decision, the undersigned Board member 
granted service connection for a right shoulder disability 
and for bilateral patellofemoral arthritis.  Service 
connection was denied for varicose veins, hemorrhoids, and 
for a right hip disability.  The veteran's application to 
reopen his claim for service connection for bilateral 
defective hearing based on new and material evidence was also 
denied.  In addition, increased ratings for an umbilical 
hernia and for ankylosing spondylitis, osteoarthritis, and 
degenerative disc disease of the lumbar and thoracic spinal 
segments were also denied.  The issue of entitlement to an 
increased rating for gout was remanded to the RO for further 
development.  

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
order of April 2001, the Court vacated those portions of the 
Board's August 2000 decision pertaining to the issues of 
service connection for varicose veins, hemorrhoids, and for a 
right hip disorder, the veteran's application to reopen his 
claim of service connection for bilateral defective hearing 
based on new and material evidence, an increased rating for 
an umbilical hernia and an increased rating for ankylosing 
spondylitis, osteoarthritis, and degenerative disc disease of 
the lumbar and thoracic spinal segments.  These issues were 
remanded to the Board for consideration under the recently 
enacted Veterans Claims Assistance Act of 2000; 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2001) 
(VCAA).  

The Board is undertaking additional development on the claims 
of entitlement to service connection for hemorrhoids, a right 
hip disability, and varicose veins, as well as the issues of 
increased ratings for an umbilical hernia and ankylosing 
spondylitis, osteoarthritis, and degenerative disc disease of 
the lumbar and thoracic spinal segments pursuant to authority 
granted by 67 Fed. Reg. 3009, 3104 (January 23, 2002) (to be 
codified at 38 C.F.R.§ 19.9(a)(2).  Further, having currently 
decided by way of the present Board decision that the veteran 
has in fact submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for 
bilateral defective hearing, the Board is now undertaking 
additional development with respect to that claim as well.  
When development is completed in regard to these matters, the 
Board will provide notice of the development as required by 
Rule of Practice 903 (67 Fed. Reg. 3009, 3105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing the 
issues of entitlement to service connection for hemorrhoids, 
a right hip disability, bilateral defective hearing, and 
varicose veins, as well as the issues of increased ratings 
for an umbilical hernia and ankylosing spondylitis, 
osteoarthritis, and degenerative disc disease of the lumbar 
and thoracic spinal segments.  

Only the issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for 
bilateral defective hearing will be discussed in the 
following decision.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for bilateral 
defective hearing was denied by the RO in a rating decision 
dated in September 1984; the veteran was notified of this 
rating decisions by letter, but he did not timely appeal this 
decision.  

2.  The evidence associated with the record since the 
September 1984 is new and relevant to the claim, and needs to 
be considered with the previously assembled evidence to 
fairly decide the merits of the claim of entitlement to 
service connection for bilateral defective hearing.  


CONCLUSIONS OF LAW

1.  The September 1984 rating decision that denied service 
connection for bilateral defective hearing is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2001).

2.  The evidence received subsequent to the September 1984 
rating decision, which denied service connection for 
bilateral defective hearing, is new and material; and the 
veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA.  The VCAA eliminated the 
well-grounded requirement and modified VA's duties to notify 
and assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) 
(as amended).

To implement the provisions of the VCAA, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Generally, the provisions of this liberalizing 
law, to include the implementing regulations, are 
"potentially applicable to claims pending on the date of the 
VCAA's enactment."  See Holliday v. Principi, 14 Vet. 
App. 280, 290 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Certain of the new regulations governing the reopening of 
finally disallowed claims are only applicable to claims 
received on or after August 29, 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Inasmuch as the veteran's request to reopen 
his claim for service connection for bilateral hearing loss 
was made in May 1997, the new regulations regarding finally 
disallowed claims are not applicable.  Id; cf. Karnas v. 
Derwinski, supra.

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In this case the Board is granting the veteran's 
claim to reopen, thus, no further assistance is needed to 
assist him in substantiating his claim.

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence, for purposes of this 
appeal, is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the RO decision dated in September 1984.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991 & Supp. 2001).  Service 
connection may be granted for disease diagnosed after service 
providing the evidence establishes that it was incurred 
during service.  38 C.F.R. § 3.303(d) (2001).  

Sensorineural hearing loss may be presumed to have been 
incurred during service if manifested to a degree of 10 
percent or more with one year following discharge from 
service.  38 U.S.C.A.§ § 1101, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R.§§ 3.307,3.309 (2001).  Under the provisions 
of 38 C.F.R.§ 3.385 (2001), impaired hearing is considered a 
disability warranting service connection when auditory 
thresholds in any of the frequencies of 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds of at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
are less than 94 percent using the Maryland CNC test.  

The RO issued a September 1984 rating decision that denied 
entitlement to service connection for bilateral hearing loss.  
The veteran did not submit a notice of disagreement with that 
decision within one year and it became final.  38 U.S.C.A. 
§ 7105(b) (formerly 38 U.S.C.A. § 4005(b)).  The basis for 
the September 1984 rating decision was that hearing loss was 
not shown on the current VA examination.  The evidence added 
to the record subsequent to the September 1984 rating 
decision includes a large number of service medical records 
that were not available for review by the RO at that time.  
These records show that the veteran sustained acoustic trauma 
during service and was also diagnosed as having an 
appreciable degree of hearing loss, especially in the left 
ear, while he was on active service.  Such evidence is new 
since it was neither of record at the time of the September 
1984 rating action that denied service connection for hearing 
loss, nor cumulative of evidence that was of record at that 
time.  This new evidence is also material in that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for bilateral 
defective hearing.  

Since new and material evidence has been submitted the 
veteran's claim for service connection for bilateral 
defective hearing is reopened.  Therefore this claim must be 
addressed on its merits in light of all the evidence, both 
old and new.  


ORDER

The veteran's application to reopen his claim for service 
connection for bilateral defective hearing on the basis of 
new and material evidence is granted.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

